DETAILED ACTION
This action is in response to applicant’s amendment received on September 30th, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polley (U.S. Publication 2012/0022604).
Polley discloses a device (for example see Figures 14-19) comprising a base (208) and two cutting-tool guide devices integrally/detachably attached to opposing sides of the base body (elements 206 are attached to each side of the base), wherein a predetermined breaking force, i.e. a force needed to overcome the friction fit to separate elements 206 from elements 210), is provided between the cutting-tool guide devices and the base body. The base body includes a bottom side facing the lower jaw including recesses (209) for accommodating navigation aids, i.e. the bottom teeth of the patient, and a top surface facing the upper jaw including recesses (209) for accommodating navigation aids, i.e. the top teeth of the patient (page 4 paragraph 60). The cutting-tool guide devices protrude directly outwards from the base body (elements 206 clearly extend outwardly from the base body along the length of element 216 as best shown in Figure 18) and define a path for guiding a cutting tool in a straight or curved constrained . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10 is rejected under 35 U.S.C. 103 as being unpatentable over Polley (U.S. Publication 2012/0022604) in view of Weinstein (U.S. Publication 2006/0240378).
Polley discloses the invention as claimed except for the cutting-tool guides further comprising an anti-abrasion contact surface. Weinstein teaches a device comprising a cutting-tool guide (450), wherein the cutting-tool guide further includes an anti-abrasion contact surface in order to reduce the friction between cutting-tool guide and a cutting tool (page 9 paragraphs 209-210). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Polley wherein the cutting-tool guides further includes an anti-abrasion contact surface in view of Weinstein in order to reduce the friction between the cutting-tool guide and a cutting tool. 
Response to Arguments
Applicant's arguments filed September 30th, 2021 have been fully considered but they are not persuasive. The applicant’s arguments are directed to the new limitations added by the amendment, which are discussed above in the new grounds of rejection provided by the examiner.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Woodall whose telephone number is (571) 272-5204. The examiner can normally be reached on Monday-Friday 8am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775